[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           JANUARY 6, 2010
                            No. 08-13023                     JOHN P. LEY
                      ________________________              ACTING CLERK


                D. C. Docket No. 05-00057-CR-2-HLM-4

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MARCO ANTONIO CORDERO,
SAMMY DUQUE,
JUAN DUQUE,
DANIEL VILLENAS-REYES,
a.k.a. Oscar,
a.k.a. Daniel Martinez,
a.k.a. Oscar Hernandez-Ruiz,
SHANE ROSSER,
a.k.a. Hawk,


                                                       Defendants-Appellants.


                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Georgia
                     _________________________
                            (January 6, 2010)
Before BLACK, WILSON and COX, Circuit Judges.

PER CURIAM:

      Marco Antonio Cordero, Sammy Duque, Juan Duque, Daniel Villenas-

Reyes, and Shane Rosser appeal, on several grounds, their multi-count trial

convictions and sentences. We have read the briefs, reviewed the record, and had

the benefit of oral argument. We find no merit to the issues raised by the

appellants, with the exception of one issue raised by Sammy Duque. We find that

there was not a sufficient evidentiary basis to support the trial court’s finding that

Sammy Duque was responsible for more than fifteen kilograms of

methamphetamine. Furthermore, the court failed to make factual findings on

Duque’s relevant conduct and whether the conduct of his co-conspirators was

reasonably foreseeable to him for purposes of analysis under U.S.S.G. § 1B1.3(a).

The Government, having had an opportunity to present evidence on the drug

quantity attributable to Sammy Duque (both individually and as a part of the

conspiracy) should not be afforded another opportunity to present evidence

relevant to the drug quantity finding. See United States v. Canty, 570 F.3d 1251,

1257 (11th Cir. 2009). Accordingly, we vacate Sammy Duque’s sentence on the

issue of the trial court’s drug-quantity calculation and remand for further findings.

      AFFIRMED IN PART, AND VACATED AND REMANDED IN PART.

                                            2